Curia, per

Butler, J.
It would be impossible to say, in this case, to what extent the title complained of was defective. The defendant is in the peaceable enjoyment of the land, and may never be disturbed in his possession. It has not been shewn that any one has an outstanding-subsisting title paramount to his own, for it may ultimately be that the plaintiff, the husband, whose wives’s inheritance he has conveyed, may inherit the whole of' the land, or that he may be able to make a good legal title to any part of it that may be brought in jeopardy. Or if the defendant feels any insecurity, he can quiet his title in a court *120of equity. In principle, the case cannot be distinguished from that of Hodges vs. Connor, and must be disposed of on the same ground. The decision below is affirmed, and the motion refused.
Eaves & Thomson, defendant’s attornies.
Richardson, Q’Neall, Evans, Earle, and Wardlaw, JJ., concurred.